*1306OPINION.
Love :
In this appeal the taxpayer seeks a low rate of depreciation for the period prior to the taxable years 1920 and 1921, while for these latter years it claimed in its tax returns a much higher rate. The evidence is insufficient to establish the rates or the basis of depreciation claimed by the taxpayer. Although the taxpayer was able to prove that a few of its machines had a longer life than that attributed to them by the Commissioner, there is a total failure of proof as to the remainder of the machinery and other assets. Furthermore, the testimony is strikingly inconsistent with the rates of depreciation claimed by the taxpayer for the same class of assets in the years 1920 and 1921.

The deficiencies are $<£,559.⅛3 for 19W and $3f351j..30 for 1981. Order will he entered accordingly.